In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-20-00067-CR


                      JAY ANTHONY NOTTINGHAM, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 181st District Court
                                   Randall County, Texas
              Trial Court No. 27,150-B, Honorable David L. Gleason, Presiding

                                    March 31, 2020

                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      Appellant, Jay Anthony Nottingham, proceeding pro se, appeals an order denying

his motion to recuse or disqualify the trial court judge. Now pending before this Court is

the State’s motion to dismiss the appeal for want of jurisdiction. We grant the motion and

dismiss the appeal.


      Appellant was indicted on two counts of robbery in 2016. Those charges were

later dismissed by the trial court, upon motion of the State, in 2017. In 2019, appellant

filed a motion to recuse or disqualify the Honorable John B. Board as the trial court judge
even though no criminal case was pending against appellant. The administrative judge

assigned the Honorable David L. Gleason to preside over the motion to recuse or

disqualify. Judge Gleason denied the motion as moot and this appeal followed.


       Generally, we have jurisdiction to consider an appeal by a criminal defendant only

from a final judgment of conviction. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2018); Abbott v. State, 271 S.W.3d 694, 697 n.8 (Tex. Crim. App. 2008). We do not have

jurisdiction to review interlocutory orders unless that jurisdiction has been expressly

granted by statute. Ragston v. State, 424 S.W.3d 49, 51-52 (Tex. Crim. App. 2014). See

also TEX. R. APP. P. 25.2(a)(2) (providing that a criminal defendant has the right to appeal

a judgment of guilt or other appealable order).


       An order denying a motion to recuse or disqualify the trial court judge is neither a

final judgment nor an order made immediately appealable by statute. Muhammad v.

State, No. 08-18-00125-CR, 2018 Tex. App. LEXIS 6206, at *1-2 (Tex. App.—El Paso

Aug. 8, 2018, pet. ref’d) (mem. op., not designated for publication); Hranicky v. State, No.

01-11-00557-CR, 2013 Tex. App. LEXIS 5233, at *2-3 (Tex. App.—Houston [1st Dist.]

Apr. 30, 2013, pet. ref’d) (mem. op., not designated for publication). Therefore, we lack

jurisdiction over an interlocutory appeal from such an order. Id. We may review the denial

of a motion to recuse or disqualify only on appeal from the final judgment rendered in the

case or by mandamus. See Muhammad, 2018 Tex. App. LEXIS 6206, at *2; TEX. R. CIV.

P. 18a(j) (expressly limiting appellate review to the appeal from the final judgment or by

mandamus); Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim. App. 1993) (holding that

recusals in criminal cases are governed by Rule of Civil Procedure 18a).



                                             2
       Accordingly, we do not have jurisdiction to review the order denying appellant’s

motion to recuse or disqualify the trial court judge. Appellant has filed a response to the

State’s motion to dismiss but failed to demonstrate grounds for continuing the appeal.


       We, therefore, grant the State’s motion and dismiss the appeal for want of

jurisdiction.


                                                        Per Curiam


Do not publish.




                                            3